Matter of Imani G. (Pedro G.) (2015 NY Slip Op 05883)





Matter of Imani G. (Pedro G.)


2015 NY Slip Op 05883


Decided on July 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2015

Tom, J.P., Andrias, Feinman, Gische, Kapnick, JJ.


15632 15631 15630

[*1] In re Imani G., A Child Under Eighteen Years of Age, etc.,
andPedro G., et al., Respondents-Appellants, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for Pedro G., appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for Marta C., appellant.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about August 19, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 19, 2014, which found that respondent father had sexually abused the subject child and that respondent paternal grandmother had neglected the child, unanimously affirmed, without costs. Appeals from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The court's findings that the father had sexually abused the child in violation of various sections of article 130 of the Penal Law, and that the paternal grandmother had neglected her by failing to take action when the child reported the sexual abuse, are supported by a preponderance of the evidence, including the sworn testimony of the child, which the court found credible (see Family Ct Act § 1012[e][iii], [f][i][B]). There is no basis to disturb the court's credibility determination (see Matter of Irene O., 38 NY2d 776, 777 [1975]; Matter of Daniela R. [Daniel R.], 118 AD3d 637, 637 [1st Dept 2014]). The child's testimony was competent evidence and was not required to be corroborated by other evidence (see Matter of Marelyn Dalys C.-G. [Marcial C.], 113 AD3d 569 [1st Dept 2014]). In any event, the child's testimony was corroborated by medical records, which included the child's similar account of the sexual abuse [*2]and stated that she had symptoms of depression, anxiety and post-traumatic stress disorder.
We have considered the father's and grandmother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2015
CLERK